Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.
Claims 1, 6 have been amended.
Claims 3, 5 are cancelled.
Claims 1, 2, 4, 6-31 are being considered on the merits.
The Declaration by Mr. Timo Sibakov has been considered. 
The rejection of Claims 1, 2 and 4-31 under 35 U.S.C. 103(a) is withdrawn per claim amendments and the Declaration filed 09/03/2020.
Examiner’s Statement of Reasons for Allowance
The closest prior art Tossavainen et al. (US 7,829,130) discloses a process for producing a lactose-free milk. However, the 130’ patent does not disclose milk protein hydrolysis or a protein hydrolyzed milk. The secondary reference Christensen et al. (US 2002/0192333) discloses a protein hydrolyzed milk that is not lactose-free. The proteolysis is not conducted under the conditions presently claimed. 
The presently claimed low lactose milk (less than 1% lactose) is also a protein-hydrolyzed milk with a specific degree of protein hydrolysis limited to 1.7 mg to 14.3 mg 
Claims 1, 2, 4, 6-31 are novel and unobvious. Claims 1, 2, 4, 6-31 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAMID R BADR/Primary Examiner, Art Unit 1791